


[Company Letterhead]




June 25, 2012


Tim Fitzpatrick
c/o Umami Sustainable Seafood Inc.
1230 Columbia St. Suite 440
San Diego, CA 92101


Re:    Amendment of Employment Agreement


Dear Tim:


I write concerning the employment agreement between you and Umami Sustainable
Seafood, Inc. (the "Company") dated January 3, 2012 (the "Agreement"). The
purpose of this letter is to amend the provisions of Section 3(d) of the
Agreement to eliminate the opportunity to receive an "uplisting bonus" as
provided in such section and to provide instead for your opportunity to receive
discretionary special bonuses as described below. You hereby acknowledge and
agree that the provisions of Section 3(d) of the Agreement as in effect
immediately prior to this amendment are superseded in their entirety by this
amendment.


Section 3(d) of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:


"(d) Discretionary Special Bonus. Effective as of June 1, 2012, Executive shall
be entitled to receive a discretionary special bonus in the amount of Ten
Thousand Dollars ($10,000) per month, less required deductions and withholdings
(each, a "Discretionary Special Bonus"), provided that such Discretionary
Special Bonus opportunity may be terminated prospectively at any time in the
sole discretion of the Compensation Committee of the Board and provided further
that Executive's right to receive the Discretionary Special Bonus for any month
is subject to his continued employment with the Company through the last day of
such month. Each Discretionary Special Bonus shall be payable not later than ten
(10) business days after the month to which the Discretionary Special Bonus
relates."


Except as specifically amended herein, the Agreement will remain in full force
and effect in accordance with its original terms, conditions and provisions.




1




--------------------------------------------------------------------------------




If this letter accurately reflects your agreement with the Company regarding the
subject matter hereof, please sign the enclosed copy of this letter where
indicated below and return it to me.






Umami Sustainable Seafood, Inc.
 
 
Name:
/s/ Oli V. Steindorsson
Title:
Oli V. Steindorsson





Acknowledged and Agreed:
 
 
By:
/s/ Tim Fitzpatrick
 
Tim Fitzpatrick







2






